Citation Nr: 1726748	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety neurosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his doctor


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to June 1971, to include service in Vietnam from January 1970 to June 1971.  His decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO, in pertinent part, declined to reopen a previously denied claim for service connection for anxiety neurosis and also denied service connection for dysthymia, claimed as PTSD.

In November 2005, the Veteran and his doctor testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the record.

This matter was previously before the Board in May 2008 and November 2011, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.

Thus far, the AOJ has at least nominally limited its consideration of the Veteran's psychiatric claim(s) to the matter of his entitlement to service connection for anxiety neurosis, dysthymia, and PTSD.  The evidence shows that he has been diagnosed with other acquired psychiatric disorders, however, to include a depressive disorder.  Under the circumstances, the Board finds that his claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  As such, the issues on appeal have been re-characterized as set forth above, on the title page.

The Board notes that although another issue has been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative), executed by the Veteran in April 2010, the Veteran is being represented by a private attorney on that issue.  As such, it is being handled separately.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for anxiety neurosis.  For the reasons set forth below, the remaining issue on appeal-including the underlying matter of the Veteran's entitlement to service connection for an anxiety neurosis-is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in July 1972, the RO denied service connection for anxiety neurosis; the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's July 1972 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  By a decision entered in September 1994, the RO declined to reopen the Veteran's previously denied claim for service connection for anxiety neurosis; he was advised of the RO's decision, and of his appellate rights.

4.  The Veteran did not initiate an appeal of the RO's September 1994 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

5.  The Veteran's service personnel records have been received since the time of the RO's September 1994 decision; the records reflect, among other things, that the Veteran was assigned to the 14th Quartermaster Platoon during his tour in Vietnam, from January 1970 to June 1971.

6.  Information has also been received from the U.S. Army and Joint Service Records Research Center (JSRRC) since the time of the RO's September 1994 decision; the JSRRC has stated that records retired by the Veteran's unit reflect that the unit was located adjacent to Tan Son Nhut Air Base, in Vietnam, when the enemy in March 1970 blew up many sections of a pipeline that supplied fuel to the Air Base, and that the unit repaired them within 12 hours.

7.  The service personnel records and information from JSRRC, when considered with the evidence previously of record, relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an anxiety neurosis and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1972 decision, denying service connection for anxiety neurosis, is final.  38 U.S.C. § 4005 (1972); 38 C.F.R. §§ 3.104, 3.105, 19.118, 19.153 (1972).

2.  The RO's September 1994 decision, declining to reopen the previously denied claim for service connection for anxiety neurosis, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (1994).

3.  New and material evidence having since been received in the form of supplemental reports from the service department, the RO's July 1972 and September 1994 rating decisions disallowing service connection for anxiety neurosis must be reconsidered.  38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for a nervous condition by a decision entered in July 1972.  Following a review of the claims file as it then existed, the RO noted that although the record contained a post-service diagnosis of anxiety neurosis, the Veteran's service records were silent for any disease or defect of the nervous system.

The Veteran was advised of the RO's decision, and of his appellate rights.  No pertinent evidence was received during the one-year period following mailing of notice of the RO's July 1972 decision.  See 38 C.F.R. § 3.156 (1972).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  See 38 U.S.C. § 4005 (1972); 38 C.F.R. §§ 3.104, 3.105, 19.118, 19.153 (1972).

Thereafter, by a decision entered in September 1994, the RO declined to reopen the Veteran's previously denied claim for service connection for anxiety neurosis.  The Veteran was advised of the RO's decision, and of his appellate rights.  No pertinent evidence was received during the one-year period following mailing of notice of the RO's September 1994 decision.  See 38 C.F.R. § 3.156 (1994).  Nor did the Veteran initiate an appeal within that time frame.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.1103 (1994).  As a result, that decision also became final.

Because the Veteran's claim for service connection anxiety neurosis has been the subject of prior final denials, the claim may be considered on the merits only if new and material evidence has since been received.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the law in effect when the Veteran filed his most recent application to reopen in April 2003, if new and material evidence is received in the form a supplemental report from the service department, the AOJ is required to reconsider its former decision(s) denying the claim.  38 C.F.R. § 3.156(c) (2002); Cline v. Shinseki, 26 Vet. App. 18 (2012) (holding that the current version of 38 C.F.R. § 3.156(c)(2) cannot be retroactively applied to claims filed prior to the October 6, 2006, effective date of that provision).

Here, the evidence received since the time of the RO's prior final adjudications includes, among other things, the Veteran's service personnel records and information received from the JSRRC.  This evidence reflects, among other things, that the Veteran was assigned to the 14th Quartermaster Platoon during his tour in Vietnam, from January 1970 to June 1971; that his unit was located adjacent to Tan Son Nhut Air Base when the enemy in March 1970 blew up many sections of a pipeline that supplied fuel to the Air Base; and that the unit repaired them within 12 hours.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran was exposed to a stressful in-service event), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  As such, the RO's July 1972 and September 1994 rating decisions disallowing service connection for anxiety neurosis must be reconsidered.


ORDER

The RO's July 1972 and September 1994 rating decisions disallowing service connection for anxiety neurosis must be reconsidered; to this limited extent, the appeal is granted.


REMAND

When the Veteran filed his original claim for service connection for a nervous condition in March 1972, he reported that he had undergone psychiatric interviews and examination at the VA hospital in San Juan in February 1972.  His statements in that regard appear to be consistent with a VA Form 10-10m (Veterans Administration Application for Medical Benefits, Medical Certificate and History), received in November 1971, which reflects that he was evaluated for eligibility for VA medical care, assessed with anxiety reaction, and referred to the mental health clinic.  Because records of additional interviews and evaluations in February 1972, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Pursuant to the Board's most recent remand of this case in November 2011, the Veteran was afforded a VA examination in June 2016 for purposes of obtaining an opinion with respect to whether it was at least as likely as not that he had an acquired psychiatric disorder, to include PTSD, that could be attributed to service.  The examiner concluded, in pertinent part, that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; that his current diagnosis was major depressive disorder, recurrent; and that the disorder was not related to service.

In reaching these conclusions, however, it appears that the examiner relied, in part, on inaccurate factual predicates.  The examiner indicated, for example, that there was no evidence of psychiatric complaints, findings, or treatment during the one-year period following the Veteran's discharge from service (reports from that year reflect diagnoses of anxiety reaction and anxiety neurosis); that there was no evidence of military or post-military substance abuse (a May 1972 VA examination noted a report of substance addiction beginning in Vietnam); and that the Veteran had last been seen for VA psychiatric care in 2003 (available records reflect that he has been seen at least as recently as August 2015).

The examiner also found that although the Veteran met the stressor criteria for a diagnosis of PTSD (Criterion A), he did not qualify for the diagnosis because he did not satisfy the remaining criteria pertaining to the persistent re-experiencing of the traumatic event, the persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, and clinically significant distress or impairment in social, occupational, or other important areas of functioning.

In so doing, however, the examiner did not comment on the medical significance, if any, of evidence of record indicating that the Veteran has reported intrusive memories of his experiences in Vietnam; recurrent dreams and nightmares of Vietnam; flashbacks; a reluctance to talk about his experiences in Vietnam; poor sleep; difficulty controlling himself at times; anxiety; and heightened startle response.  Nor did the examiner comment on the Global Assessment of Functioning (GAF) scores in the record which appear to reflect considerable impairment in functioning, or the November 2005 hearing testimony from the Veteran's doctor to the effect that the Veteran does not want to relive his experiences in Vietnam; that he tries to avoid sleeping in order to avoid nightmares; that he remembers very clearly and relives his experiences in Vietnam; that noises and explosions "send him" to Vietnam; and that he has a clear case of PTSD and depression.

Under these circumstances, a new examination is required.  In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2015).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable.

Despite prior efforts, the record contains a large number of documents that are written entirely in Spanish, contain untranslated Spanish phrases, or consist of forms printed in Spanish with handwritten English entries.  Those documents include, but are not necessarily limited to, the following:

I.  Private medical records:

A.  Record from Centro Cardiovascular De Manati, dated December 22, 1998;
B.  Record from Dr. Jan Pierre Zegarra, dated April 10, 2000;
C.  Record from Dra. Lourdes M. Rivera, dated June 13, 2002;
D.  Report completed by Lourdes M. Rivera Rodriguez for Disability Determination Program, dated June 18, 2002 (4 pages); and
E.  Record from Dr. Manuel Alegro, dated April 27, 2007.

II.  VA forms and treatment records:

A.  VA Form 10-10m (Veterans Administration Application for Medical Benefits, Medical Certificate and History), received November 12, 1971;
B.  VA Statement in Support of Claim, received January 11, 1980; and
C.  Numerous VA clinical records dated November 23, 2004; February 15, 2005; June 1, 2010; June 7, 2010; June 9, 2010; July 9, 2010; March 7, 2011; November 1, 2011; November 17, 2011; January 16, 2012; January 19, 2012; January 23, 2012; February 10, 2012; March 22, 2012; July 12, 2012; July 30, 2012; September 5, 2012; February 11, 2013; March 1, 2013; March 26, 2013; May 8, 2013; June 18, 2013; August 15, 2013; December 10, 2013; December 17, 2013; January 31, 2014; March 25, 2014; April 21, 2014; April 24, 2014; May 20, 2014; June 20, 2014; September 10. 2014; December 11, 2014; January 22, 2015; February 26, 2015; April 15, 2015; May 1, 2015; June 25, 2015; August 13, 2015 (2 documents); August 15, 2015; August 25, 2015; October 29, 2015; December 14, 2015; January 27, 2016; and February 11, 2016.

III.  Records received from the Social Security Administration (SSA):

A.  Letter to the Veteran from SSA, dated December 21, 2011; and
B.  Various medical records received from SSA, dated September 25, 1991; October 6, 1992; August 24, 1993 (2 documents); November 23, 1993; April 4, 1994; May 7, 1994; June 20, 1994; August 4, 1994; June 21, 1994; August 25, 1997; September 29, 1997 (3 pages); numerous records in the 163-page set of documents from SSA in VBMS, including records appearing at pages 106 to 124, 126 to 132, 134 to 135, and 138 to 163; and records in another 8-page set of documents from SSA in VBMS.

On remand, these items should be translated into English in order to facilitate the Board's review.

Updated records of the Veteran's VA treatment should also be procured.  See, e.g., Bell, supra.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Take action to ensure that all relevant records of any psychiatric interviews and examination(s) the Veteran may have undergone at the VA Medical Center in San Juan in February 1972 are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  Arrange to have the Spanish passages contained in the above-referenced documents translated into English.  If any such passages appear in new evidence obtained pursuant to the above development, those should be translated as well.  The translations should be associated with the record.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examination should be conducted by an examiner who has not previously examined the Veteran, if feasible.  The examiner should review the record.  All indicated tests, to include psychological testing, should be conducted and the results reported.

a.  After examining the Veteran and reviewing the record, to include the results of psychological testing, the examiner should indicate whether the Veteran has at any time met the DSM-IV diagnostic criteria for PTSD.

In so doing, the examiner should comment on the medical significance, if any, of evidence of record indicating that the Veteran has reported intrusive memories of his experiences in Vietnam (see, for example, letter from Dr. Rodriguez Velez, dated in November 2005); recurrent dreams and nightmares of Vietnam (see, e.g., report from Dr. Cardona, dated in September 2003; VA treatment records, dated in November 2004, November 2006, November 2008, July 2009, March 2010, July 2010, November 2010, March 2011, June 2014, July 2014, December 2014, April 2015, and August 2015); flashbacks (see VA treatment records dated in July 2010 and July 2014); a reluctance to talk about his experiences in Vietnam (see VA examination report, dated in August 2010); poor sleep (see, e.g., report from Dr. Rivera, dated in August 2001; report from Dr. Lopez Cruz, dated in February 2002; VA treatment records, dated in September 2007, March 2010, and June 2014); difficulty controlling himself at times (see, e.g., VA examination report, dated in January 2006; VA treatment record, dated in June 2014); anxiety (see report from Dr. Lopez Cruz, dated in February 2002; VA treatment records dated in March 2010 and July 2010); and heightened startle response (see VA treatment record, dated in November 2008).

The examiner should also comment on the medical significance of GAF scores in the record which appear reflect impairment in functioning, and the November 2005 testimony from the Veteran's doctor to the effect that the Veteran does not want to relive his experiences in Vietnam; that he tries to avoid sleeping in order to avoid nightmares; that he remembers very clearly and relives his experiences in Vietnam; that noises and explosions "send him" to Vietnam; and that he has a clear case of PTSD and depression.

b.  If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified stressor and/or the Veteran's reported fear of hostile military or terrorist activity.

c.  If psychiatric disorders other than PTSD are diagnosed (or are found to have been present at any time pertinent to the present appeal), to include a depressive disorder, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should discuss the medical significance, if any, of the information contained in several VA treatment records which contain diagnoses of a depressive disorder with a DSM-IV Axis IV assessment of "military experience."  See, e.g., VA treatment records, dated in July 2014, December 2014, April 2015, and August 2015.  The examiner should also discuss the medical significance, if any, of the Veteran's lay statements to the effect that he has been affected emotionally since his discharge from service.  See, e.g., report from Dr. Cardona, dated in September 2003.

d.  If it is the examiner's opinion that it is unlikely that any of the Veteran's psychiatric disorders had their onset in, or are otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that any such disorders have been caused or aggravated by the Veteran's service-connected diabetes mellitus and/or peripheral neuropathy of the lower extremities.

A complete medical rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


